             Case: 1:19-cv-02970-DAP Doc #: 8 Filed: 02/18/20 1 of 2. PageID #: 48




1                                  UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF OHIO
2
                                         EASTERN DIVISION
3

4
     JANEEN NEWLAND,                                       Case No.: 1:19-cv-02970
5
                    Plaintiffs,
6
             v.
7                                                          Judge Dan Aaron Polster
                                                           Magistrate Judge Jonathan D. Greenberg
8
     PNC FINANACIAL SERVICES GROUP,
9
     INC.,
10
                    Defendant.
11
                                        NOTICE OF SETTLEMENT
12
             Plaintiff JANEEN NEWLAND notifies this Court that Plaintiff and Defendant PNC
13
     FINANACIAL SERVICES GROUP, INC., have resolved all claims between them in this matter
14
     and are in the process of completing the final settlement documents and filing the appropriate
15
     dismissal pleadings. The parties request that the Court retain jurisdiction for thirty (30) days for
16

17   any matters related to completing and/or enforcing the settlement and stay all remaining discovery

18   deadlines.

19                                Respectfully submitted the 18th day of February 2020.

20
                                                           By: /s/ Adam T. Hill
21                                                         Adam T. Hill
                                                           Law Office of Jeffrey Lohman
22
                                                           4740 Green River Road, Ste. 310
23
                                                           Corona, CA 92880
                                                           Tel:657-236-3525
24                                                         Email: adamh@jlohman.com
                                                           Attorney for Plaintiff, JANEEN
25                                                         NEWLAND

                                                     -1-
                                         NOTICE OF SETTLEMENT
            Case: 1:19-cv-02970-DAP Doc #: 8 Filed: 02/18/20 2 of 2. PageID #: 49




1                                   CERTIFICATE OF SERVICE

2           I certify that on February 18, 2020, I filed Plaintiff, JANEEN NEWLAND’s Notice of

3    Settlement using the CM/ECF system, and a copy of the foregoing was served on Defendant via
4
     U.S. Mail through the following:
5

6
     H. Toby Schisler, Esq. (0068306)
7    DINSMORE & SHOHL, LLP
     255 East Fifth Street, Suite 1900
8    Cincinnati, Ohio 45202
     Phone: (513) 977-8200
9    Fax: (513) 977-8141
     toby.schisler@dinsmore.com
10
     David A. Zulandt, Esq. (0095516)
11
     DINSMORE & SHOHL, LLP
12
     1001 Lakeside Avenue, Suite 990
     Cleveland, OH 44114
13   Phone: (216) 413-3851
     Fax: (216) 413-3839
14   david.zulandt@dinsmore.com

15   ATTORNERYS FOR DEFENDANT
     PNC FINANACIAL SERVICES GROUP, INC.
16

17

18

19                                                     By: /s/ Adam T. Hill
                                                       Adam T. Hill
20                                                     Law Office of Jeffrey Lohman
                                                       4740 Green River Road, Ste. 310
21                                                     Corona, CA 92880
                                                       Tel: 657-236-3525
22                                                     Email: adamh@jlohman.com
                                                       Attorney for Plaintiff, JANEEN
23                                                     NEWLAND
24

25

                                                 -2-
                                         NOTICE OF SETTLEMENT
